Citation Nr: 1403901	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-30 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


	THE ISSUES	

1.  Entitlement to service connection for a disability manifested by joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by dizziness, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by stomach pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for gastro esophageal reflux disease.

5.  Entitlement to service connection for a chronic headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The Veteran originally claimed service connection for acid reflux.  During the appeal period, evidence has been received which indicates that the Veteran's symptom of acid reflux results from gastro esophageal reflux disease.  As such, the issue has been recharacterized as entitlement to service connection for gastro esophageal reflux disease.

The Veteran and his spouse testified at a hearing at the RO.  A transcript is on file.

The issues of entitlement to service connection for disabilities manifested by joint pain, dizziness, stomach pain, to include as due to an undiagnosed illness, and the issue of entitlement to service connection for gastro esophageal reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's chronic headache disability is as likely as not related to active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, a chronic headache disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran's service treatment records indicate that in September 1988, he reported for treatment for a migraine headache for one day duration.  The symptoms reported by the Veteran included blurred vision, nausea, dizziness, and pain on right side of neck.  The Veteran reported that headaches last five to six hours and he would throw up just about every time.  The physician's assistant noted that the Veteran described pounding bilateral temporal headache; and a diagnosis of musculoskeletal headache was rendered.  On the Report of Medical History completed by the Veteran in May 1991, he denied having frequent or severe headaches.  

The first evidence of headaches after service is in July 1995 as a result of a motor vehicle accident described as a head-on collision.  Private medical records dated from August 2009 to August 2011 indicate that the Veteran had a medical history significant for daily occipital headaches, noted by the physician to be tension headaches.  

At his July 2011 RO hearing, the Veteran testified that he began having headaches in 1992, that he would not relate the headaches he currently suffered with those he had in service, and that, in fact, he did not recall being treated for headaches while on active duty.    

In this case, the Veteran clearly has a current chronic headache disorder.  The Veteran underwent VA examination in September 2009 at which time he was diagnosed as having chronic migraine headaches.  In addition, a January 2012 letter from the Veteran's treating physician noted treatment for chronic headaches.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

The September 2009 VA examiner opined that the Veteran's chronic migraine headaches were as likely as not continued from his time in service.  Despite the Veteran's testimony that his headaches started in 1992, the Board notes that it is quite possible that he does not remember when his headaches began.  On his original application for compensation received by VA in February 2009, the Veteran indicated that all of his symptoms began in 1991.  In addition, the Board notes that the Veteran did not recall being treated for a headache in service.  Further, the report the Veteran gave in September 1988 -- that his headaches lasted five to six hours and that he throws up just about every time - appears to indicate that he had recurring headaches.

The Board notes that the Veteran's headaches have been variously diagnosed as musculoskeletal headache, tension headaches, and migraine headaches.  Despite the differing diagnoses, it is appears as likely as not that the Veteran has suffered from headaches in service and since service.  

Thus, the Board finds that there is evidence of a current headache disability, evidence of headaches in service, and a medical opinion which states that the Veteran's headaches have continued since his active duty service.  There is no evidence of record to the contrary.

Accordingly, with resolution of reasonable doubt in the appellant's favor, the claim for service connection for a chronic headache disability is granted.


ORDER

Entitlement to service connection for a chronic headache disability is granted.


REMAND

With respect to the remaining issues on appeal, given the Veteran's recognized service from January 1990 to April 1991 in the Southwest Asia Theater of Operations, the Board notes that the provisions of 38 C.F.R. § 3.317 (2013) are potentially applicable to the Veteran's claims for service connection for disabilities manifested by joint pain, dizziness, stomach pain, and acid reflux.  For Veterans that have served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) (West 2002) warrants a presumption of service connection.

Since the Veteran complains of joint pain, dizziness, stomach pain with unknown causes, an examination is necessary to determine both whether these conditions represent a symptom of an undiagnosed illness.  

With respect to the Veteran's complaints of acid reflux, he has been diagnosed as having gastro esophageal reflux disease.  As noted above, the Veteran underwent VA examination in September 2009; however, an opinion as to the etiology of the Veteran's gastro esophageal reflux disease was not rendered.  Once VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the September 2009 VA examiner failed to provide an etiology opinion for the Veteran's gastro esophageal reflux disease, the Board finds that an additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his joint pain, dizziness, stomach pain, and acid reflux that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an appropriate VA examination to determine the etiology of any current chronic disorder(s) manifested by joint pain.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic diagnoses responsible for the Veteran's claimed joint pain.  For each diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that such diagnosis is in any way related to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

To the extent that the Veteran has joint pain that cannot be attributed to a diagnosed ailment, the examiner should opine as to whether it is at least as likely as not that such signs or symptoms represent an undiagnosed or chronic multi-symptom illness attributable to exposure to environmental hazards as a result of the Veteran's service in the Southwest Asia Theater of Operations.

3.  The Veteran should be afforded an appropriate VA examination to determine the etiology of any current disorder manifested by dizziness.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current, chronic diagnosis responsible for dizziness; and if so, whether it is at least as likely as not that such diagnosis is in any way related to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

To the extent that the Veteran has dizziness that cannot be attributed to a diagnosed ailment, the examiner should opine as to whether it is at least as likely as not that such signs or symptoms represent an undiagnosed or chronic multi-symptom illness attributable to exposure to environmental hazards as a result of the Veteran's service in the Southwest Asia Theater of Operations.  If chronic dizziness is not shown, that too should be noted.

4.  The Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's gastro esophageal reflux disease and any other disorder manifested by stomach pain.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's gastro esophageal reflux disease is in any way related to the Veteran's active duty service.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a separate chronic diagnosis responsible for stomach pain; and if so, whether it is at least as likely as not that such diagnosis is in any way related to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

To the extent that the Veteran has stomach pain that cannot be attributed to a diagnosed ailment, the examiner should opine as to whether it is at least as likely as not that such signs or symptoms represent an undiagnosed or chronic multi-symptom illness attributable to exposure to environmental hazards as a result of the Veteran's service in the Southwest Asia Theater of Operations.

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


